Citation Nr: 1632368	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right ankle disability, claimed as secondary to instability and limitation of extension of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from September 1965 to July 1967.  His in-service awards included the National Defense Service Medal.

This matter comes before the Board of Veterans Appeals (Board) from August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in September 2014.  A transcript of his hearing has been associated with the record.

The Veteran's claim was remanded by the Board in December 2014 for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's right ankle disability was incurred in service, is otherwise related to his military service, or was caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

Service connection for a right ankle disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters in June 2009 and January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  The VLJ held the record open for 30 days to afford the Veteran the opportunity to submit additional evidence in support of his claim and eventually remanded the matter based on the new evidence received.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records have been associated, to the extent possible.  As such, the Board may proceed to adjudication without risk of prejudice to the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, a June 2010 VA examination report is of record and a July 2015 addendum opinion was obtained to allow a medical professional to consider the evidence of record, including additional lay evidence provided since the last adjudication.  The Board concludes the examination report and addendum in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In reaching that conclusion, the Board has considered the July 2016 argument of the Veteran's representative that the July 2015 VA examination report addendum was inadequate because it failed to explicitly discuss the Veteran's testimony during his Board hearing regarding the 1982 incident.  The Board disagrees, as the remand instructions "invited" the "examiner's attention" to the testimony, but did not specifically require that the testimony be explicitly discussed.  Moreover, the reviewing medical professional noted review of the records.  In addition, although he specifically discussed only the statement of the Veteran's son regarding the 1982 incident, the reviewing physician noted that the "testimonies are appreciated" and that statement certainly indicates review and consideration of both the lay and medical testimony of record, including the lay statements of the Veteran and his son regarding the 1982 injury.

Based on the provision of the July 2015 medical opinion and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  As arthritis of the right ankle was not manifest to a compensable degree within one year of discharge from service, the above provision is not applicable.

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

The Veteran contends that his current right ankle disability was caused or aggravated by his service-connected left knee disability.  Specifically, he asserts that in January 1982 his left knee gave out and resulted in a right ankle fracture.

The Veteran's service treatment records include no complaints, treatment, or diagnosis of an ankle disability and, as noted above, he does not argue that his ankle problems started in service.  That said, the service treatment records do include treatment for and diagnoses of hip and knee disabilities.  In November 1966, the Veteran was put on limited duty for 6 months following a motorcycle accident and injury to the left hip (dislocation) and left knee (tear of medial collateral and anterior cruciate ligaments and general knee wounds requiring debridement).  In June 1967, the Veteran reported feelings of instability and giving way in the knee.  On examination, there was pain and snapping on McMurray test and there was noted laxity of both the anterior cruciate and medial collateral ligaments.  The finding was that he had "a somewhat unstable left knee."  Due to ongoing knee and hip problems, the Veteran was discharged from service.

After service, an October 1967 VA examination report documented excessive mobility of the left knee anteriorly, posteriorly, and laterally.  The Veteran was afforded a VA examination for his left hip and knee in October 1972.  He reported stiffness and soreness in the hip and pain in the knee that sometimes affected his activity level.  On examination of the knee, there was an intermittent positive McMurray test, tenderness, and a loss of 10 degrees of flexion.  The left hip was normal, other than pain at the extremities of motion.

In January 1982, the Veteran suffered a trimalleolar fracture dislocation with disrupted medial, anterior, and lateral ligaments of the right ankle.  The Veteran, "was walking around his car after letting his wife and child in the car on the other side, in doing so, he slipped on the ice before he got to the car door.  He injured his right ankle."  The Veteran did not report prior problems with his right ankle to the medical professionals or involvement of the left knee at that time.  The discharge instructions to the Veteran specifically included the following, "Be advised of the possibility of degenerating changes at the ankle joint because [of] the interarticular nature of the fracture.  This would include swelling, limited motion, and pain as a residual.  He understands this fully."

In August 2000, the Veteran underwent a left total hip arthroplasty.  In October 2000, the Veteran was not experiencing much deep hip pain anymore, but occasionally had a bit of a limp and some slight soreness.  A December 2000 private treatment record indicated that his left hip was doing "quite well" and he had been walking without much of a limp.  On examination, the Veteran was "primarily hampered with stiffness and pain in the right ankle at this time."

In an April 2004 VA examination, the Veteran indicated that following his injury, physical therapy, and discharge from service he, "did very well with minimal pain" and that it was not until about 12 years previously that his left hip and knee began to ache daily on and off.  Since his August 2000 hip surgery he had done fairly well.  The Veteran reported that he did not stoop at the knees due to feeling a large degree of imbalance.  Significantly, however, the Veteran stated that he had never fallen due to the knee imbalance.  The Veteran's left knee had done well until 2003, when he began experiencing mild joint pain that had progressed rapidly into a severe stabbing pain.  Following surgery in 2003 the stabbing pain was gone and replaced by an aching pain that was worsened by physical activity.  He denied locking, giving way, or falls.

In January 2005, the Veteran had an antalgic gait that was attributed to lower back pain going down to the anterior iliac spine.  In January 2007, the Veteran reported pain in the gluteal region to the inner aspect of the left knee that made ambulation more difficult than usual.  

The Veteran was afforded a VA orthopedic examination in December 2009 for other disabilities.  At that time, he had an antalgic gait.  Specific examination of the right ankle was not undertaken.

The Veteran was afforded a VA examination for the right ankle in June 2010.  The examiner noted the Veteran's history of left hip and knee injuries in 1966, subsequent discharge from service, and eventual hip replacement in August 2000.  The Veteran reported having intermittent right ankle pain over the years, but without medical evaluation or x-rays.  The examiner discussed the 1982 right ankle fracture.  The right ankle pain had worsened since the injury and he was limited in walking to 300 feet and in his weight-bearing activities.  On examination, the Veteran had an antalgic gait.  The diagnosis was right ankle degenerative arthritis.  The examiner concluded that the right ankle problems were not caused by or the result of the service-connected left hip and knee disabilities.  The rationale was that although there was intermittent right ankle pain prior to the 1982 injury that it was not until after that injury that he experienced constant right ankle pain.  Moreover, the current degenerative arthritis "would be expected based on his age and the trauma he suffered in 1982."

An August 2010 letter from his private treating physician indicated, in relevant part, "Instability in the left knee was, historically, a causative factor in a fall in which he fractured his right ankle and contributes significantly to the post-traumatic component of his osteoarthritis, such that it is at least as likely as not (50/50 probability) caused by or results from that injury.  It is certainly exacerbated by the injury."  A May 2012 treatment record from the same physician indicated that the Veteran had, "some instability in his left knee associated with a right ankle fracture."

Multiple VA treatment records include findings of an antalgic gait.  That said, in August 2014, the Veteran had a steady gait and declined a wheelchair following a colonoscopy.  During an August 2014 physical therapy session, however, the Veteran had a slow, shuffling gait pattern that he attributed to ankle, hip, and knee pain.  His gait significantly improved with the use of a walker.  

An August 2014 letter from the private physician who provided the August 2010 letter reiterated that the Veteran, "sustained a severe ankle injury about 20 years ago in a fall that was caused by his knee giving way.  Subsequent development of post-traumatic arthritis in the ankle joint has reduced his mobility to the point where he will require a power wheelchair and/or other assist[ive] devices."

In September 2014, during his hearing before the Board the Veteran described his post-service ankle injury as his left knee giving out on a small patch of ice and that he had "smacked into this thing."  He had fallen and when he rolled onto his back the right ankle started to hurt.  He claimed that it was not due to the ice that he fell, but because his left knee gave out as "the walkway had been cleared."  He conceded that the medical professionals at the time and for years thereafter could not determine that the fall was due to his service-connected left knee disability as, "we weren't there and we don't know, and we didn't have an MRI at the time.... They said that, I understand it could happen, but we can't tell you exactly why it gave way.  It just gave way that time.  And it happened once after that a couple of years later."  At that time, the Veteran believed the ankle injury occurred in 1978 while walking to the car with his then wife, but he conceded that the incident could have been in 1982 and that he had experienced an aneurism in 1998 and "sometimes my memory gets a little goofy."  

In support of his claim, the Veteran submitted an October 2014 letter from his son.  The statement reads, "As best I recall, [the Veteran], my father, was walking with my mother and I back to our car after an appointment in the winter of 1982.  His left knee suddenly gave way causing him to fall.  This fall resulted in his right foot being jammed up against some ice causing his right ankle to be badly broken."

In April 2015, the Veteran also was noted to have an antalgic gait.  A July 2015 VA knee examination indicated that the Veteran did not have a history of lateral instability in either knee and both knees were stable on examination.  

A supplemental medical opinion was obtained in July 2015.  The reviewing physician discussed the Veteran's in-service and post-service medical history and considered the lay evidence of record.  The physician concluded that it was less likely as not that the ankle injury was caused or aggravated by the Veteran's service-connected knee and hip disabilities.  The rationale was that there was no noted gait abnormalities or falls in the service-treatment records or documentation of any problems through 1982.  During his hospitalization in 1982 there were no complaints or discussion of the knee giving out or instability.  Indeed, there was no documentation of any knee or leg problems during the hospitalization and the prior and subsequent medical records do not include such problems.  The physician noted that the "testimonies are appreciated but unfortunately [the treating physician] does not provide rationale or documentation in his office notes.  The son gave an opinion that [the Veteran's] knee gave out, but this would be difficult to observe and remember given his age (almost 5) and his position within the car."  Finally, the hospital listed the reason for the fall as "slipped on ice," rather than due to the knee giving out.  As to aggravation of the ankle injury by the service-connected disabilities, given the seriousness of the 1982 ankle injury it would not be uncommon to develop traumatic arthritis and the current x-rays were within normal parameters given that injury.  In addition, there was no evidence of a significantly altered gait or biomechanics, leg shortening, genu varum, or other leg deformities at the time of injury or thereafter.  There was a noted antalgic gait years after the trauma; however, the physician concluded that the gait developed as a way to avoid the ankle pain and was generally more likely due to the ankle arthritis, rather than causing the arthritis.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's right ankle disability was incurred in or is otherwise related to service or was caused or aggravated by his service-connected orthopedic disabilities, to include his left knee disability. 

As to considering the claim based on in-service incurrence or other relationship to service, there is no lay or medical evidence to support such a proposition.  The Veteran has consistently reported that his current right ankle disability was due to the January 1982 injury, more than a decade after separation from service.  He has reported intermittent right ankle pain prior to January 1982, but neither he nor any medical professional has indicated that a chronic right ankle disability began in service or is otherwise related to service.  Furthermore, there is no proof of right ankle arthritis within one year of separation.  

With respect to whether the current right ankle disability was caused or aggravated by a service-connected disease or injury, the Board finds the July 2015 VA medical opinion of significant probative value.  The medical professional's opinions were based on review of the lay contentions of record, the Veteran's reported medical history, review of the medical evidence of record, and prior examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the medical professional concluded that it was less likely than not that the Veteran's right ankle disability was caused or aggravated by his service-connected left hip and/or left knee disabilities.  The rationale was that the contemporaneous and subsequent medical records did not include any reports of knee instability causing the accident, the lay statement of the Veteran's son was inconsistent with the evidence as it would have been difficult for the son to see the accident from his position inside the car, and that the recent private medical opinions provided no basis for the conclusion that the right ankle disability was caused by giving way of the left knee.  As to aggravation, the current nature of the Veteran's right ankle disability was consistent with the severe nature of his 1982 injury and the natural aging process.  The medical professional's conclusions are fully explained and consistent with the evidence of record.

The Board also has considered the Veteran's representations that his left knee giving out in January 1982 is what caused his right ankle fracture.  The Board finds these allegations less than credible.  Credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of the January 1982 accident are inconsistent with the objective medical record. 

As noted above, the initial medical treatment records documented that the Veteran "was walking around his car after letting his wife and child in the car on the other side, in doing so, he slipped on the ice before he got to the car door."  The initial treatment records and subsequent right ankle treatment records fully attributed the incident to slipping on ice.  The Veteran now claims that his left knee gave out and that the ice played an insubstantial role in the accident.  The Board finds it reasonable to conclude that had the incident occurred the way the Veteran now contends that he would have so reported those left knee problems to the medical professionals.  Instead, there is no documented testing of left knee stability or other efforts to determine if the Veteran was in danger of similar falls due to the left knee.  The Veteran's current contentions also are not supported by his reports during the April 2004 left knee examination, during which he explicitly denied any falls due to left knee instability.  Now, however, he contends that the January 1982 incident did involve a fall due to left knee instability.  The Veteran also now describes the general circumstances of the January 1982 accident differently than he did at the time of the accident.  He contended during his Board hearing that he was "walking out [of a meeting] with my wife" and that the accident occurred on a walkway in a parking lot, but at the time he indicated that his son and then wife had gotten into the car and it was while he was walking to the other side of the car that the accident occurred.  Such an inconsistency may seem slight, but given the Veteran's aneurysm in 1998 and reported memory problems, it does call into question the accuracy of his current recollection of the events, particularly as they are inconsistent with the contemporaneous reports.  Given that the Veteran had no motivation to provide an inaccurate story regarding the January 1982 accident at the time of the incident and in light of all the foregoing, the Board finds the Veteran's current representations that his January 1982 fall and broken right ankle were caused by his left knee giving out and causing him to fall to be less than credible.

Similarly, the Board finds the October 2014 statement of the Veteran's son to be of extremely limited probative value, as it is inconsistent with the contemporaneous evidence of record.  The Veteran's son asserts that his father was walking with him and his mother when his knee gave out, resulting in a fractured right ankle.  The contemporaneous medical evidence, however, is clear that the accident occurred after the Veteran's son and then wife had gotten into the car and the Veteran was walking around the car to enter from the other side.  This is inconsistent with the son's recollection of the accident and calls into question his reports regarding the nature of the incident.  As the July 2015 medical professional pointed out, if the Veteran's son was in the car as originally reported, then it would have been difficult to view the incident and that given the son's age at the time (approximately 5 years old) his memory of the events was somewhat suspect.  In light of the above inaccuracies between the reports of the Veteran's son and the contemporaneously documented circumstances of the accident, the Board finds the October 2014 statement of extremely limited probative weight.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran's left knee gave out in January 1982 causing his right ankle fracture.  Rather, the Veteran described the circumstances of the accident and attributed the fall to slipping on the ice.  He failed to mention any relationship between his left knee and the accident at the time or for years later.  Indeed, in April 2004 he explicitly denied any falls due to left knee instability.  Regardless of whether the Veteran is purposely mischaracterizing the events surrounding the January 1982 accident or unintentionally doing so, the ultimate conclusion is that any current statements regarding the involvement of left knee instability in the January 1982 accident are not credible evidence.

The Board has considered the multiple statements of the Veteran's private treating physician attributing the right ankle fracture to left knee instability; however, these conclusions appear to have been based solely on the representations of the Veteran, as there is no rationale or other basis for the conclusions provided.  As noted above, the Veteran's representations regarding left knee instability causing the January 1982 fall are not considered accurate or credible and a medical opinion based on these inaccurate facts would not be afforded any probative weight.  Even were the opinions not based on the Veteran's representations, as no rationale for the opinion was provided the Board affords significantly greater probative weight to the July 2015 VA medical professional's opinion.

As to any relationship between the Veteran's now service-connected low back disability and his right ankle disability, the Board recognizes that certain medical treatment records have documented difficulty walking normally as a result of low back pain and spasms.  That said, there is no lay or medical evidence of record suggesting that any related gait imbalances caused or aggravated the Veteran's right ankle disability.  To the contrary, the July 2015 VA medical opinion attributed gait problems to attempts to compensate for the right ankle disability, rather than due to other orthopedic problems.

In conclusion, the most probative evidence of record indicates that the Veteran's current right ankle disability was not incurred as a result of service, was not manifest within one year of separation, is not otherwise shown to be related to service, and was not caused or aggravated by his service-connected disabilities.  As discussed, the Board finds the July 2015 VA medical opinion of significantly greater probative value than the Veteran's and his son's lay statements and the private treatment provider's opinions.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a right ankle disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


